J-S63029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

KINYATTA HOUSTON,

                            Appellant                 No. 455 EDA 2016


                  Appeal from the PCRA Order January 22, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0401601-1990


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                       FILED NOVEMBER 23, 2016

       Appellant, Kinyatta Houston, proceeding pro se, appeals from the

January 22, 2016 order dismissing his petition for habeas corpus/writ of

coram nobis. We affirm.

       The PCRA court recounted the procedural history and rendered its

decision on the instant petition, as follows:

             On January 3, 1991, [Appellant] entered into a guilty plea
       before the Honorable Carolyn Temin to two counts of Aggravated
       Assault, two counts of Criminal Conspiracy, and one count of
       Theft by Unlawful Taking. [Appellant] was sentenced to an
       aggregate term of imprisonment of two to five years. No direct
       appeal was filed.

             On March 11, 2015, [Appellant] filed the instant petition.
       After conducting an extensive and exhaustive review of these
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S63029-16


     filings, the record and applicable case law, this [c]ourt found that
     [Appellant] was no longer subject to a sentence for the
     conviction. Therefore, this [c]ourt did not have jurisdiction to
     consider [Appellant’s] [Post Conviction Relief Act (“PCRA”)]
     petition.

PCRA Court Opinion, 1/22/16, at 1.

     The PCRA court explained:

           Eligibility for relief under the PCRA is governed by 42
     Pa.C.S.A. § 9543, which provides in pertinent part:

          (a) General rule.-To be eligible for relief under this
     subchapter, the petitioner must plead and prove by a
     preponderance of the evidence all of the following:

           (1) That the petitioner has been convicted of a crime under
     the laws of this Commonwealth and is:

                (i) currently   serving    a     sentence             of
           imprisonment, probation or parole for the crime;

                (ii) awaiting execution of a sentence of death for the
           crime; or

                (iii) serving a sentence which must expire before the
           person may commence serving the disputed sentence.
           (Emphas[e]s added).

            Upon review, the record reveals that [Appellant] is not
     currently subject to a sentence for the instant conviction. The
     instant petition was filed on March 11, 2015, which is almost 20
     years after [Appellant] finished serving his sentence. Therefore,
     pursuant to the plain language of the statute, [Appellant] is not
     eligible for relief.

           [Appellant] argues that he filed a Writ of Coram Nobis and
     should not be subject to the dictates of the Post Conviction Relief
     Act. This position is contrary to the language of the PCRA, which
     explicitly states that “[t]he action established in this subchapter
     shall be the sole means of obtaining collateral relief and
     encompasses all other common law and statutory remedies for
     the same purpose that exist when this subchapter takes effect,
     including habeas corpus and coram nobis.” 42 Pa.C.S.A. § 9542.




                                     -2-
J-S63029-16


           For the above reasons, [Appellant’s] claims are meritless,
     and his arguments do not warrant any grant of relief from this
     court, and the petition is therefore denied due to lack of
     standing.

PCRA Court Opinion, 1/22/16, at 2 (emphasis in original).

     Appellant raises seven issues for review:

           1.    Whether Judge Minehart erred            in   dismissing
     Appellant’s Writ of Habeas Corpus Petition?

           2. Whether the Writ of Habeas Corpus exist[s] where
     there is no remedy under Post Conviction Relief Act (PCRA)?

          3.      Whether Appellant was charged with an aggravated
     assault in the 1990 incident?

          4.    Whether Appellant can plea to a charge in which he
     was never formally charged?

           5.     Whether Appellant’s Constitutional Rights [were]
     violated?

           6.    Whether a court has authority to leave in place a
     conviction or sentence that violates a substantive Rule?

          7. Whether a court may deny a controlling right asserted
     under the Constitution?

Appellant’s Brief at 4.

     “In reviewing the denial of PCRA relief, we examine whether the PCRA

court’s determinations are supported by the record and are free of legal

error.” Commonwealth v. Roney, 79 A.3d 595, 603 (Pa. 2013) (quoting

Commonwealth v. Spotz, 18 A.3d 244, 259 (Pa. 2011)).

     Because our jurisdiction to consider the merits of Appellant’s petition is

at question, we address that issue ab initio. Having done so, we conclude

that the Pennsylvania Supreme Court’s decision in Commonwealth v.




                                    -3-
J-S63029-16


Descardes, 136 A.3d 493 (Pa. 2016), is dispositive.                Therein, the High

Court stated:

       [T]his Court has consistently held that, pursuant to the plain
       language of Section 9542, where a claim is cognizable under the
       PCRA, the PCRA is the only method of obtaining collateral
       review. See Commonwealth v. Turner, 622 Pa. 318, 80 A.3d
       754, 770 (2013) (“The PCRA at Section 9542 subsumes the
       remedies of habeas corpus and coram nobis.”).

Descardes, 136 A.3d at 501 (some citations omitted).                       The Court

reemphasized that “where a petitioner’s claim is cognizable under the PCRA,

the PCRA is the only method of obtaining collateral review.” Id. at 503.

       The allegations included in the instant petition for habeas corpus/writ

of coram nobis can be summarized as follows: 1) Appellant’s guilty plea for

aggravated assault was unlawful because he was not charged with

aggravated assault and did not commit this offense; 2) the guilty plea was

unconstitutional because it was without factual basis; 3) Appellant’s federal

due process rights were violated when he pled guilty to an uncharged

offense, and 4) the trial court lacked jurisdiction to accept the plea. Petition

for State Habeas Relief/Writ of Coram Nobis, 3/11/15, at 1–4. 1

       Each    of   Appellant’s    allegations   is   cognizable   under   the   PCRA.

Regarding the lawfulness of Appellant’s guilty plea, 42 Pa.C.S. § 9543

(a)(2)(iii) provides that one is eligible for collateral relief if a preponderance

____________________________________________


1
  We note that the record certified on appeal indicates that Appellant was
charged with aggravated assault.



                                           -4-
J-S63029-16


of the evidence proves that the conviction or sentence resulted from “a plea

of guilty unlawfully induced where the circumstances made it likely that the

inducement caused the petitioner to plead guilty and the petitioner is

innocent.”   Additionally, 42 Pa.C.S. § 9543(a)(2)(i), affording PCRA relief

when a conviction or sentence resulted from a constitutional violation,

subsumes Appellant’s claims that his guilty plea was unconstitutional and

that his due process rights were violated.    Finally, PCRA relief is available

when the conviction or sentence resulted from “a proceeding in a tribunal

without jurisdiction.”    42 Pa.C.S. § 9543(a)(2)(viii).        Therefore, as

Appellant’s claims are cognizable under the PCRA, the PCRA court correctly

adjudicated his petition under the PCRA.

      One of the tenets concerning eligibility for relief under the PCRA is that

the petitioner is “currently serving a sentence of imprisonment, probation, or

parole for the crime.”   42 Pa.C.S. § 9543(a)(1)(i).    The PCRA court found

that the instant petition was filed almost twenty years after Appellant

finished serving his sentence. This finding is aptly supported by the record.

Therefore, the PCRA court properly dismissed the petition for lack of

jurisdiction. See Descardes, 136 A.3d at 503 (where claim was cognizable

under the PCRA, petition should be dismissed when petitioner was no longer

incarcerated).

      Order affirmed.




                                     -5-
J-S63029-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/2016




                          -6-